  Case 1:19-cv-05751-BMC Document 8 Filed 11/14/19 Page 1 of 2 PageID #: 32

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------X
Leony David Munoz. et al

‐against‐                                               19‐cv‐ 5751‐BMC

Jason Feinman
--------------------------------------------------X

NOTICE DESIGNATING CASE FOR COURT ANNEXED ARBITRATION


         This case has been designated to participate in the Court Annexed Arbitration Program
pursuant to Local Civil Rule 83.7(d) which requires the Clerk of Court to designate and process
for compulsory arbitration "all civil cases (excluding social security cases, tax matters, prisoners'
civil rights cases, and any action based on an alleged violation of a right secured by the
Constitution of the United States or if jurisdiction is based in whole or in part on Title 28 U.S.C.
sec. 1343) wherein money damages only are being sought in an amount not in excess of
$150,000.00 exclusive of interest and costs." Damages are presumed not to be in excess of the
arbitration limit unless a certification is filed in accordance with Local Civil Rule 83.7(d) (3).

The hearing will occur approximately 120 days after filing of the Answer. Counsel have 120 days
to complete discovery unless the magistrate judge orders a shorter or longer period for discovery.
The court does not anticipate that matters selected for arbitration will require discovery
directions. If a dispute arises which requires a ruling on a question related to discovery, counsel
must move promptly before the assigned magistrate judge.

Requests to extend discovery

The arbitrator does not have authorization to extend discovery. Counsel are required to
request an extension of discovery from the court and file the request via CM/ECF in accordance
with the Individual Motion Practices and Rules of the U.S. Magistrate Judge for the case.

Request to adjourn an arbitration hearing

Counsel may not change the arbitration hearing date without approval from the Court.

All request for adjournment must be filed via CM/ECF – including requests made to an arbitrator
assigned to the case. Requests made to the court must follow the Individual Motion Practices
and Rules of the U.S. Magistrate Judge for the case. Telephone requests to adjourn an arbitration
hearing are not permitted.

LOCAL RULES:

Please refer to the Local Civil Rules for Arbitration of the U.S. District Court, Eastern
District of New York on our web site: https://www.nyed.uscourts.gov/court-info/local-
rules-and-orders.



                                                                                                    1
  Case 1:19-cv-05751-BMC Document 8 Filed 11/14/19 Page 2 of 2 PageID #: 33

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------X
Leony David Munoz. et al

‐against‐                                             19‐cv‐ 5751‐BMC

Jason Feinman
--------------------------------------------------X

PRO SE LITIGANTS:

Pro Se litigants are encouraged to contact the Federal Pro Se Legal Assistance Project, which
is a free service offered by the City Bar Justice Center of the New York City Bar Association,
and to schedule an appointment at the Brooklyn Federal Courthouse, by
calling 212-382-4729.

Pro Se litigants may register to receive electronic notification of court issued filings by
following the instructions available here:

          https://img.nyed.uscourts.gov/files/forms/ProSeConsElecSvc-Instructions.pdf



If you have questions, please contact the ADR Coordinator.


Dated: 11/14/2019

By: Rita Credle
    ADR Coordinator
    U.S. District Court, EDNY
    225 Cadman Plaza East – Room 215S
    Brooklyn, NY 11201
    Tele: 718-613-2326
    Email: rita_credle@nyed.uscourts.gov




                                                                                                 2
